Citation Nr: 0814772	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  06-14 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to March 10, 2003 
for the award of service connection for type II diabetes 
mellitus with background diabetic retinopathy.  

2.  Entitlement to an increased initial rating for service-
connected type II diabetes mellitus with background diabetic 
retinopathy, rated as 10 percent disabling from March 10, 
2003 to April 21, 2004 and as 20 percent disabling as of 
April 22, 2004.  


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
type II diabetes mellitus with a 20 percent evaluation 
effective April 22, 2004.  

In a March 2006 rating decision, the RO found that a 
September 2003 rating decision that had denied service 
connection for type II diabetes mellitus was clearly and 
unmistakably erroneous.  A 10 percent evaluation was assigned 
effective March 10, 2003 and the 20 percent evaluation was 
continued from April 22, 2004.  The RO also recharacterized 
the veteran's disability as type II diabetes mellitus with 
background diabetic retinopathy.  

In his April 2006 VA Form 9, the veteran requested a hearing 
before a member of the Board at the local VA office.  A May 
2007 letter informed him that he was scheduled to appear 
before the Board on May 16, 2007.  A VA Form 119 May 15, 2007 
reveals that the veteran was unable to make the hearing and 
would write in to reschedule.  Review of the claims folder 
does not reveal that the veteran has requested a rescheduled 
hearing.  As such, appellate review may proceed.  

In an April 2007 VA Form 21-4138, the veteran indicated that 
he wanted to reopen a claim to establish service connection 
for hypertension, a stomach condition secondary to diabetic 
medication, renal failure, vitamin deficiency, cholesterol 
and triglycerides, erectile dysfunction and gout.  The RO 
acknowledged receipt of these claims in a June 2007 letter, 
but review of the claims file does not reveal that the RO has 
addressed these issues any further.  Therefore, they are 
REFERRED for appropriate action.  


FINDINGS OF FACT

1.  The veteran filed a claim for nonservice-connected 
pension that was received by the RO in March 2003 and 
accepted as a claim for entitlement to compensation.  

2.  Service connection for type II diabetes mellitus was 
originally denied in a September 2003 rating decision.  

3.  In December 2004, the RO granted service connection for 
type II diabetes mellitus with a 20 percent evaluation 
effective April 22, 2004.  

4.  In March 2006, the RO established service connection for 
type II diabetes mellitus with background diabetic 
retinopathy; a 10 percent rating effective March 10, 2003 was 
assigned and the 20 percent evaluation was continued from 
April 22, 2004.  

5.  There is no medical evidence of record showing that prior 
to April 22, 2004, the veteran's type II diabetes mellitus 
with background diabetic retinopathy required insulin or oral 
hypoglycemic agent in conjunction with a restricted diet.  

6.  There is no medical evidence of record showing that as of 
April 22, 2004, the veteran's type II diabetes mellitus with 
background diabetic retinopathy required insulin, restricted 
diet and regulation of activities.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 10, 
2003 for the award of service connection for type II diabetes 
mellitus with background diabetic retinopathy have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West. 2002 & Supp. 2007); 38 
C.F.R. 
§ 3.400 (2007).

2.  The criteria for an initial evaluation greater than 10 
percent for service-connected type II diabetes mellitus with 
background diabetic retinopathy have not been met prior to 
April 22, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2007).  

3.  The criteria for an initial evaluation greater than 20 
percent for service-connected type II diabetes mellitus with 
background diabetic retinopathy have not been met as of April 
22, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Earlier effective date claim

The veteran filed a VA Form 21-526 that was received by the 
RO on March 10, 2003.  Though he clearly indicated that he 
was filing a claim for only pension, the RO adjudicated a 
claim for entitlement to service connection for type II 
diabetes mellitus.  This claim was denied in a September 2003 
rating decision.  

Service connection for type II diabetes mellitus was 
subsequently granted on a presumptive basis due to exposure 
to herbicides with a 20 percent evaluation effective April 
22, 2004.  See December 2004 rating decision; 38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. § 3.309(e) (2007).  The veteran 
filed a notice of disagreement (NOD) that was received by the 
RO in February 2005.  He contended that he was entitled to an 
effective date of July 1970, the time of his exposure to 
herbicide agents, rather than the effective date of April 22, 
2004 assigned by the RO.  The veteran has also asserted that 
he was treated for diabetes in the 1990s.  See e.g., May 2006 
VA Form 21-4142; statement received June 2006.  

The RO subsequently found that the September 2003 denial of 
service connection for type II diabetes mellitus was clearly 
and unmistakably erroneous.  It noted that the March 2003 VA 
Form 21-526 was accepted as a claim for compensation even 
though the veteran indicated that he was claiming nonservice-
connected pension benefits.  The RO further found that 
service connection should have been granted as of the date 
that claim was received, since there was medical evidence 
indicating that the veteran had been diagnosed with diabetes 
mellitus.  A 10 percent evaluation was assigned effective 
March 10, 2003; the 20 percent evaluation was continued as of 
April 22, 2004.  The RO also recharacterized the disability 
as type II diabetes mellitus with background diabetic 
retinopathy, noting that the condition was noncompensable 
based on the veteran's corrected visual acuity.  See March 
2006 rating decision; see also 38 C.F.R. § 4.119, Diagnostic 
Code 7913, Note (1) (2007).  

Generally, the effective date of an award of service 
connection is the date the claim was received or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2007).  

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2007).  An informal claim 
may be any communication or action, indicating an intent to 
apply for one or more benefits under VA law.  See Thomas v. 
Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 
3.1(p), 3.155(a) (2006).  An informal claim must be written, 
see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and 
it must identify the benefit being sought.  Brannon v. West, 
12 Vet. App. 32, 34-5 (1998). 

If compensation is awarded pursuant to a liberalizing law or 
VA issue, the effective date of such award shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
For claims reviewed more than one year after the effective 
date of the liberalizing law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of the request for review.  In order for a claimant 
to be eligible for a retroactive payment, however, the 
evidence must show that the claimant met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  See 38 U.S.C.A. 
§ 5110(g) (West 2002); 38 C.F.R. §§ 3.114, 3.400(p) (2007); 
McCay v. Brown, 9 Vet. App. 183 (1996), aff'd 106 F.3d 1577 
(Fed. Cir. 1997).

Effective May 8, 2001, diabetes mellitus was added to the 
list of diseases to which the presumption of service 
connection applies for veterans who were exposed to Agent 
Orange while in service.  See Disease Associated with 
Exposure to Certain Herbicide Agents: Type 2 Diabetes, 66 
Fed. Reg. 23,166 (May 8, 2001) (codified at 38 C.F.R. § 
3.309(e) (2004)).  
As noted above, review of the claims folder reveals that the 
veteran filed a formal claim for nonservice-connected pension 
benefits that was received by the RO on March 10, 2003.  This 
claim was accepted and adjudicated as a claim for 
compensation in addition to pension benefits.  See VA Form 
21-526; September 2003 rating decision.  There is no 
correspondence prior to the RO's receipt of the formal claim 
that could be construed as an informal claim for service 
connection for diabetes mellitus.  Review of the claims 
folder also reveals an October 2002 medical record, which 
reports an assessment of new onset diabetes mellitus.  See 
record from Dr. B.  

As the date on which the RO received the veteran's claim that 
was treated as a claim for compensation (March 10, 2003) is 
later than the date on which entitlement arose (October 
2002), the RO correctly assigned an effective date of March 
10, 2003 for the grant of service connection for type II 
diabetes mellitus with background diabetic retinopathy.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).  
Moreover, as there is no evidence that the veteran was 
entitled to service connection for diabetes mellitus as of 
May 8, 2001 and continuously until the date of the veteran's 
claim, the veteran is not eligible for retroactive payment 
pursuant to 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. §§ 
3.114, 3.400(p) (2007).  For these reasons, the veteran's 
claim for entitlement to an earlier effective date for type 
II diabetes mellitus with background diabetic retinopathy is 
not warranted and the claim must be denied.  

II.	Increased rating claim

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  
Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  In this case, as discussed above, staged 
ratings have been assigned by the RO for service-connected 
type II diabetes mellitus with background diabetic 
retinopathy.  See March 2006 rating decision.  

Also as discussed above, service connection for type II 
diabetes mellitus was initially denied in September 2003.   A 
20 percent evaluation was subsequently granted on a 
presumptive basis effective April 22, 2004.  See December 
2004 rating decision.  The RO later determined that service-
connection for type II diabetes mellitus had been established 
effective March 10, 2003.  A 10 percent evaluation was 
assigned as of that date, the 20 percent evaluation was 
continued as of April 22, 2004, and the disability was 
recharacterized as type II diabetes mellitus with background 
diabetic retinopathy.  See March 2006 rating decision.  Based 
on the foregoing, the Board will determine whether the 
veteran is entitled to an initial rating in excess of 10 
percent prior to April 22, 2004, and an initial rating in 
excess of 20 percent as of April 22, 2004.  

The veteran contends that he is entitled to an increased 
rating for service-connected type II diabetes mellitus with 
background diabetic retinopathy due to severe fatigue and the 
fact that medication does not help the problem.  See NOD 
received February 2005.  He has also submitted a list of 
symptoms, to include thirst and fatigue, leg pains, periods 
of faintness, weight gain, kidney stones, and low blood 
sugar, spanning between July 1970 and June 2005, which he 
contends support his claim for an increased rating.  See 
April 2006 VA Form 9.  

The rating criteria for type II diabetes mellitus are found 
under 38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).  
Ratings in excess of 10 percent require insulin and 
restricted diet; or oral hypoglycemic agents and restricted 
diet (20 percent).  Ratings in excess of 20 percent all 
require insulin, restricted diet, and regulation of 
activities; ratings higher than 40 percent require other 
criteria in addition to these.  

The earliest medical record associated with the claims folder 
indicating that the veteran had diabetes mellitus is the 
October 2002 record from Dr. B., which contains an assessment 
of new onset diabetes mellitus.  Dr. B. advised the veteran 
of treatment and noted that repeat labs of fasting blood 
sugar (FBS) would be needed in addition to a comprehensive 
metabolic panel (CMP).  It was also noted that a lipid 
profile, urinalysis (U/A) and thyroid stimulating hormone 
(TSH) would come before starting the veteran on medication.  
It appears that the veteran was also advised to see a diet 
counselor.  See October 2002 record from Dr. B.  

The remaining records associated with the claims folder 
pertinent to the veteran's claim for increased rating for 
type II diabetes mellitus with background diabetic 
retinopathy consist entirely of VA treatment records from the 
VA Medical Center (VAMC) in Tampa, Florida.  The veteran was 
seen in the ambulatory care clinic at the Tampa VAMC on April 
22, 2004, at which time he reported a history of diabetes 
that he had been treating with herbal medicines for the last 
couple of years.  The veteran was assessed with diabetes 
mellitus, not well-controlled.  

The veteran formally established care at the Tampa VAMC's 
ambulatory care clinic in May 2004.  At that time, it was 
noted that the veteran was placed on glyburide 2.5 milligrams 
to initiate treatment of diabetes mellitus during the April 
2004 visit.  The veteran was again assessed with poorly 
controlled diabetes mellitus.  A diet low in concentrated 
sweets and starches was recommended and a nutrition consult 
and diabetic meter examination were ordered.  Glyburide was 
increased to 5 milligrams twice a day (b.i.d.) and the 
veteran was educated on hypoglycemic symptoms and treatment.  
See May 2004 ambulatory care note.  

The veteran continued to receive VA treatment related to his 
type II diabetes mellitus, during which there was no 
indication that he was prescribed insulin or advised to 
regulate his activities.  Rather, he received exercise 
education, was encouraged to exercise, and received education 
related to dietary issues.  See e.g., May 2004 primary care 
nursing note; July 2004; pharmacy consult notes dated 
November 2004 and July 2005; August 2005 nutrition consult 
note; March 2006 nutrition education follow-up note.  
The record also includes a February 2006 VA compensation and 
pension (C&P) diabetes mellitus examination report.  The 
veteran's claims folder was not available but treatment 
records located in the Tampa VA Computerized Patient Record 
System (CPRS) were reviewed.  The veteran reported that he 
was diagnosed with diabetes in 2004, at the age of 56.  He 
denied ketoacidosis and having been hospitalized for 
ketoacidosis or hypoglycemic reactions.  The veteran did 
report hypoglycemic reactions of a mild nature in the past, 
but had not had any in the last several months.  The examiner 
reported that the veteran was on a restricted diet, which 
calls for no concentrated sweets; despite this, he had gained 
approximately 20 pounds in the previous 18 months.  There 
were no specific activities he has had to restrict on account 
of his diabetes, although he did notice his feet hurt him 
when he walks since he gained the extra weight.  The 
veteran's current treatment consisted of 5 milligrams of 
glyburide, one in the morning and two in the evening, and 
rosiglitazone, eight milligrams per day.  The veteran was not 
on insulin and was visiting his diabetes care provider 
approximately three to four times per year.  The examiner 
reported that the veteran underwent an eye examination in 
August 2005, at which time the presence of some early 
background diabetic retinopathy in the right eye was noted.  
No specific treatment, however, was indicated at that time, 
though the veteran was given glasses for nearsightedness.  
The examiner also reported a 10 year history of hypertension, 
but no history of myocardial infarction, stroke or kidney 
failure.  The veteran denied erectile dysfunction, numbness 
or burning of his feet, and bowel or bladder incontinence.  
He did report a history of kidney stones for several years.  

Physical examination revealed a slightly obese male, 
ambulatory and in no apparent distress.  Diagnostic testing 
pertinent to the examination included a urinalysis, which was 
negative for glucose or protein, though blood was present 
secondary to the veteran's established diagnosis of kidney 
stones.  Electrolytes were unremarkable, with normal BUN and 
creatinine, glucose was 65, and hemoglobin A1c was 5.6.  In 
pertinent part, the impression made was adult onset diabetes 
mellitus, stable on medication, well-controlled; no evidence 
of nephropathy, neuropathy, erectile dysfunction, 
cerebrovascular or cardiovascular complications.  

The evidence of record does not support the claim for a 
rating in excess of 10 percent for type II diabetes mellitus 
with background diabetic retinopathy prior to April 22, 2004.  
The only medical evidence of record dated before April 22, 
2004 is the October 2002 record from Dr. B., which indicates 
that the veteran was advised to see a diet counselor but 
clearly noted that the veteran had not yet been put on 
medication.  As such, this record reveals that the veteran's 
diabetes mellitus was being managed by restricted diet only.  
In the absence of evidence that the veteran had been 
prescribed insulin or oral hypoglycemic agents in addition to 
a restricted diet, a rating in excess of 10 percent is not 
warranted prior to April 22, 2004.  

The evidence of record also does not support the claim for a 
rating in excess of 20 percent for type II diabetes mellitus 
with background diabetic retinopathy as of April 22, 2004, as 
there is no medical evidence showing that the veteran 
required insulin and regulation of activities in addition to 
a restricted diet.  See VA treatment records; February 2006 
VA C&P diabetes mellitus examination report.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board acknowledges that the veteran was not provided with 
proper section 5103(a) notice prior to the issuance of the 
December 2004 rating decision that is the subject of this 
appeal.  The veteran's disagreement with the initial rating 
assigned for type II diabetes mellitus stems from his 
February 2005 NOD, which is subject to section 7105 
procedures.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (2004).  
The Board is bound to follow this precedent opinion.  38 
U.S.C.A. § 7104(c) (West 2002).  

The veteran was given Section 5103(a) notice in a March 2006 
statement of the case (SOC), which provided him with the 
pertinent rating criteria, to include the schedule for rating 
the eye, and, therefore, provided information regarding the 
evidence necessary to establish a claim for increased rating.  
The veteran had previously been informed of his and VA's 
respective duties in obtaining evidence and he was asked to 
send any evidence in his possession that pertained to the 
claim.  See September 2004 letter.  Accordingly, the duty to 
notify has been fulfilled.  The veteran was also provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection, as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See March 
2006 letter.  

With respect to the claim for an earlier effective date for 
type II diabetes mellitus with background diabetic 
retinopathy, the United States Court of Appeals of the 
Federal Circuit has held that once the underlying claim is 
granted, further notice as to downstream questions, such as 
the disability rating and effective date, is not required.  
See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty, however, is not 
a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
The veteran's private and VA treatment records have been 
associated with the claims folder and he was afforded an 
appropriate VA examination.  The Board acknowledges that 
there appear to be outstanding private records associated 
with treatment the veteran received for diabetes prior to his 
initial diagnosis.  The veteran initially indicated that he 
would contact the medical providers and send pertinent 
records to VA.  See April 2005 VA Form 21-4138.  He 
subsequently submitted a May 2005 VA Form 21-4142, which he 
attempted to use as a master authorization form for an 
attached list of medical providers.  In a May 2005 VA Form 
21-4138, he indicated that he wanted VA to obtain the 
records; he later reported that he would not sign dozens of 
VA Forms 21-4142 as this would be a waste of time and effort 
when VA had better organizational resources.  See statement 
received July 2005.  In light of the determination made in 
the Wood case and the veteran's statements regarding private 
medical records, the Board finds that the duty to assist has 
also been met.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

An effective date prior to March 10, 2003, for the award of 
service connection for type II diabetes mellitus is denied.  

An initial rating greater than 10 percent for service-
connected type II diabetes mellitus is denied prior to April 
22, 2004.  

An initial rating greater than 20 percent for service-
connected type II diabetes mellitus is denied as of April 22, 
2004.  


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


